Exhibit 10.1

 

 

 

 

FIRST OMNIBUS AMENDMENT

This FIRST OMNIBUS AMENDMENT (this “Amendment”) is made as of July 30, 2012,
among CHS RECEIVABLES FUNDING, LLC, a Delaware limited liability company
(“Receivables Funding”), as Borrower and as the Company, THE BANK OF NOVA SCOTIA
(“Scotia”), as a Managing Agent, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
(“CA-CIB”). as a Managing Agent and as Administrative Agent, COMMUNITY HEALTH
SYSTEMS PROFESSIONAL SERVICES CORPORATION (“Professional Services”), a Delaware
corporation, as Collection Agent under each of the Receivables Loan Agreement,
Contribution Agreement, and Sale Agreement, and as Authorized Representative (as
defined in the Sale Agreement, the “Authorized Representative”), CHS/COMMUNITY
HEALTH SYSTEMS, INC., a Delaware corporation (“CHS”), as Transferor and as
Buyer, and EACH OF THE OTHER PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO
AFFILIATED WITH CHS/COMMUNITY HEALTH SYSTEMS, INC., as Originators. All
capitalized terms used herein without reference shall have the meanings assigned
to such terms in the Receivables Loan Agreement, dated as of March 21, 2012 (as
amended, restated, modified or supplemented from time to time, the “Receivables
Loan Agreement”), among Receivables Funding, as Borrower, the Lenders party
thereto from time to time, Scotia, as a Managing Agent, CA-CIB, as a Managing
Agent and as Administrative Agent, and Professional Services, as Collection
Agent.

WHEREAS, Receivables Funding, as Borrower, Scotia, as a Managing Agent, CA-CIB,
as a Managing Agent and as Administrative Agent and Professional Services, as
Collection Agent, have entered into the Receivables Loan Agreement;

WHEREAS, CHS, as Transferor, Receivables Funding, as the Company, and
Professional Services, as Collection Agent thereunder, have entered into the
Receivables Purchase and Contribution Agreement, dated as of March 21, 2012 (as
amended, restated, modified or supplemented from time to time, the “Contribution
Agreement”);

WHEREAS, the Originators, as originators, Professional Services, as Collection
Agent and Authorized Representative thereunder, and CHS, as Buyer, have entered
into the Receivables Sale Agreement, dated as of March 21, 2012 (as amended,
restated, modified or supplemented from time to time, the “Sale Agreement”): and

WHEREAS, the parties hereto desire to amend certain provisions of the
Receivables Loan Agreement, Contribution Agreement and Sale Agreement, pursuant
to Section

10.01

of the Receivables Loan Agreement, Section 9.01 of Contribution Agreement and
Section

9.01

of the Sale Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1.    Amendments to Receivables Loan Agreement.

(a)          The definition of “Patient Consent Form” set forth in Section 1.01
of the Receivables Loan Agreement is hereby amended and restated in its entirety
to read as follows:

“Patient Consent Form” means a form signed by each patient for which a
Receivable has been or will be created: (i) with respect to Receivables
originated on or prior to September 30, 2012, that is in form and substance
consistent in all material respects with those forms used by the applicable
Originator in the ordinary course of its business, and (ii) with respect to
Receivables originated after September 30, 2012, that is in form and substance
in compliance with Applicable Law to permit an Originator to disclose certain
demographic and health information with respect to each patient to the
Originator’s servicing agents and by such servicing agents and to any other
Person (including the Administrative Agent and any Collection Agent) in the
manner required or otherwise contemplated under the Facility Documents, except
that, to the extent Applicable Law requires the Patient Consent Form to list
specific persons or entities who may receive such patient information, such
Patient Consent Form need not list the specific servicing agents or any other
Person, including the Administrative Agent or any Collection Agent, in order to
satisfy the requirements of this definition.

(b)          Section 5.01 (m) of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(m)    Audits.    From time to time, but at least once per calendar year, upon
reasonable prior written notice to the Borrower during regular business hours
the Borrower will permit the Administrative Agent and the Managing Agents, or
their respective agents or representatives, to (i) examine and make copies of
and abstracts from all Records, and (ii) visit the offices and properties of the
Borrower for the purpose of examining such Records and to discuss matters
relating to the Receivables or the Borrower’s performance hereunder with any of
the officers or employees of the Borrower having knowledge of such matters;
provided that the Administrative Agent and the Managing Agents (and their
respective agents or representatives) shall not request and the Borrower and the
Collection Agent shall not provide to the Administrative Agent and the Managing
Agents (or their respective agents or representatives), any information or
access to information that would constitute “Protected Health Information” as
that term is defined in regulations implementing HIPAA, where such examination
or access is prohibited by Applicable Law without a Patient Consent Form that
lists the Administrative Agent, the Managing Agents and their specific agents or
representatives who will access “Protected Health Information”. Unless an Event
of Default or a Trigger Event has occurred and is continuing, only one such
examination and visit per calendar year shall be at the expense of the Borrower.

(c)          Section 5.01 (x) of the Receivables Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(x)    Deviation from Patient Consent Form.    At any time following
September 30, 2012, without the prior written consent of the Administrative
Agent, the Borrower will not, and will not suffer or permit the Collection Agent
or any Originator to, substitute, alter, modify, or change in any way any of the
Patient Consent Forms except in an Immaterial Respect.

 

2



--------------------------------------------------------------------------------

SECTION 2.     Amendments to Contribution Agreement.

(a)          Section 4.01 (cc) of the Contribution Agreement is hereby amended
and restated in its entirety to read as follows:

(cc)     Commencing September 30, 2012, Patient Consent Forms are being obtained
from each patient and customer receiving services or products.

(b)          Section 5.01(e) of the Contribution Agreement is hereby amended and
restated in its entirety to read as follows:

(e)       Audits.    From time to time, but at least once per calendar year,
upon reasonable prior written notice from the Company during regular business
hours, the Transferor will permit the Company, or its agents or representatives,
to (i) examine and make copies of and abstracts from all Records, (ii) visit the
offices and properties of the Transferor for the purpose of examining such
Records, and to discuss matters relating to the Receivables or the Transferor’s
performance hereunder with any of the officers or employees of the Transferor
having knowledge of such matters and (iii) have access to its software for the
purposes of examining such Records; provided that in no event shall Transferor
be required to allow examination of or access to “Protected Health Information”,
as such term is defined in regulations implementing HIPAA, where such
examination or access is prohibited by Applicable Law without a Patient Consent
Form that lists the Company and its specific agents or representatives who will
access “Protected Health Information”. Unless an Event of Termination or an
“Event of Default” or a “Trigger Event” under the Loan Agreement has occurred
and is continuing, only one such examination and visit per calendar year shall
be at the expense of the Transferor.

SECTION 3.     Amendments to Sale Agreement.

(a)          The definition of “Patient Consent Form” set forth in Section 1.01
of the Sale Agreement is hereby amended and restated in its entirety to read as
follows:

“Patient Consent Form” means a form signed by each patient for which a
Receivable has been or will be created: (i) with respect to Receivables
originated on or prior to September 30, 2012, that is in form and substance
consistent in all material respects with those forms used by the applicable
Originator in the ordinary course of its business, and (ii) with respect to
Receivables originated after September 30, 2012, that is in form and substance
in compliance with Applicable Law to permit an Originator to disclose certain
demographic and health information with respect to each patient to the
Originator’s servicing agents and by such servicing agents and to any other
Person (including the Administrative Agent and any Collection Agent) in the
manner required or

 

3



--------------------------------------------------------------------------------

otherwise contemplated under the Facility Documents, except that, to the extent
Applicable Law requires the Patient Consent Form to list specific persons or
entities who may receive such patient information, such Patient Consent Form
need not list the specific servicing agents or any other Person, including the
Administrative Agent or any Collection Agent, in order to satisfy the
requirements of this definition.

(b)          Section 4.01(bb) of the Sale Agreement is hereby amended and
restated in its entirety to read as follows:

(bb)      Commencing September 30, 2012, Patient Consent Forms are being
obtained from each patient and customer receiving services or products.

(c)          Section 5.01(h) of the Sale Agreement is hereby amended and
restated in its entirety to read as follows:

(h)        Audits.    From time to time, but at least once per calendar year,
upon reasonable prior written notice from the Buyer during regular business
hours, each Originator will permit the Buyer, or its agents or representatives,
to (i) examine and make copies of and abstracts from all Records, (ii) visit the
offices and properties of each Originator for the purpose of examining such
Records, and to discuss matters relating to the Receivables or each Originator’s
performance hereunder with any of the officers or employees of such Originator
having knowledge of such matters and (iii) have access to its software for the
purposes of examining such Records; provided that, in no event shall any
Originator be required to allow examination of or access to “Protected Health
Information”, as such term is defined in regulations implementing HIPAA, where
such examination or access is prohibited by Applicable Law without a Patient
Consent Form that lists the Buyer and its specific agents or representatives who
will access “Protected Health Information”. Unless an Event of Termination or an
“Event of Default” or a “Trigger Event” under the Contribution Agreement or the
Loan Agreement has occurred and is continuing, only one such examination and
visit per calendar year shall be at the expense of the Originators.

(d)          Section 5.0l(s) of the Sale Agreement is hereby amended and
restated in its entirety to read as follows:

(s)        Deviation from Patient Consent Form.    At any time following
September 30, 2012, without the prior written consent of the Buyer, no
Originator will, nor will it suffer or permit the Collection Agent to,
substitute, alter, modify, or change in any way any of the Patient Consent Forms
except in an Immaterial Respect.

SECTION 4.     Consent to Amendments to Business Associate Agreements.      The
Administrative Agent and each Managing Agent hereby provides its prior written
consent and each of the parties hereto agrees to the amendment by the CHS
Parties to (a) the Business Associate Agreement, (b) that certain business
associate addendum, dated March 14, 2012, between the Collection Agent and FTI
Consulting, Inc. and (c) each business associate

 

4



--------------------------------------------------------------------------------

addendum between or among the CHS Parties executed in connection with the
transactions contemplated by the Receivables Loan Agreement, which amendments,
in each case, shall add the “Qualified Service Organization” provision that has
been reviewed by the parties hereto to the applicable Facility Document to allow
the release of information protected by the federal and state substance abuse
treatment regulations without consent.

SECTION 5.    Effectiveness.    This Amendment shall become effective as of the
date hereof at such time that executed counterparts of this Amendment have been
delivered by each party hereto to the other parties hereto.

SECTION 6.    Representations and Warranties.

(a)      Each of the Borrower and the Collection Agent makes each of the
representations and warranties contained in Sections 4.01 and 4.02,
respectively, of the Receivables Loan Agreement as of the date hereof, in each
case after giving effect to this Amendment, except for those representations and
warranties that refer to specific dates, which are made as of the dates
indicated therein.

(b)      Each of the Borrower and the Collection Agent further represents and
warrants that, both before and after giving effect to this Amendment, no event
has occurred and is continuing which constitutes an Event of Default, or would,
with the passage of time or the giving of notice, constitute an Event of
Default.

SECTION 7.    Confirmation of Agreements.    All references to each of the
Receivables Loan Agreement, Contribution Agreement and Sale Agreement in the
Facility Documents and the other documents and instruments delivered pursuant to
or in connection with such Facility Documents shall mean, respectively, (i) the
Receivables Loan Agreement as amended by this Amendment, and as hereafter
modified, amended or restated, (ii) the Contribution Agreement as amended by
this Amendment, and as hereafter modified, amended or restated and (iii) the
Sale Agreement as amended by this Amendment, and as hereafter modified, amended
or restated. Except as herein expressly amended, each of the Receivables Loan
Agreement, Contribution Agreement and Sale Agreement are ratified and confirmed
in all respects and shall remain in full force and effect in accordance with
each agreement’s respective terms.

SECTION 8.    GOVERNING LAW.            THIS AMENDMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER
FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS THE MAINTENANCE OF ANY
SUCH ACTION OR PROCEEDING AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

5



--------------------------------------------------------------------------------

SECTION 9.    Execution in Counterparts.    This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in portable document format (pdf)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

CHS RECEIVABLES FUNDING, LLC, as

Borrower and as Company

    By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer      
COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION, as Collection Agent
under each of the Receivables Loan Agreement, Contribution Agreement and Sale
Agreement and as Authorized Representative  

  By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer    

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Transferor and as Buyer

  By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer    

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

CRÈDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and as a
Managing Agent By:  

/s/ Sam Pilcer

    Name:   Sam Pilcer     Title:   Managing Director   By:  

/s/ Kostantina Kourmpetis

    Name:   Kostantina Kourmpetis     Title:   Managing Director  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing Agent By:  

/s/ Mark Sparrow

    Name:   Mark Sparrow, Director     Title:    

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

ORIGINATORS:

 

  AFFINITY HOSPITAL, LLC   By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer   BERWICK
HOSPITAL COMPANY, LLC

  By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer   BLUEFIELD
HOSPITAL COMPANY, LLC

  By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer   BROWNWOOD
HOSPITAL, L.P.   By:  Brownwood Medical Center, LLC   Its:  General Partner

    By:  

/s/ James W. Doucette

 

    Name:   James W. Doucette       Title:   Vice President and Treasurer    
BULLHEAD CITY HOSPITAL CORPORATION

  By:  

/s/ James W. Doucette

  Name:   James W. Doucette   Title:   Vice President and Treasurer

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  CARLSBAD MEDICAL CENTER, LLC   By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette   Title:   Vice President and Treasurer  

CLEVELAND TENNESSEE HOSPITAL

COMPANY, LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette   Title:   Vice President and Treasurer  
COATESVILLE HOSPITAL CORPORATION

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette   Title:   Vice President and Treasurer   COLLEGE
STATION HOSPITAL, LP   By:   College Station Medical Center, LLC   Its:  General
Partner

    By:  

/s/ James W. Doucette

 

    Name:   James W. Doucette       Title:   Vice President and Treasurer  

  CRESTVTEW HOSPITAL CORPORATION   By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  DEACONESS HEALTH SYSTEM, LLC     By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer    

  DYERSBURG HOSPITAL CORPORATION   By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer    

  EMPORIA HOSPITAL CORPORATION   By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer    

  FOLEY HOSPITAL CORPORATION   By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer    

  FRANKLIN HOSPITAL CORPORATION   By:  

/s/ James W. Doucette

   

  Name:   James W. Doucette       Title:   Vice President and Treasurer    

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

 

GADSDEN REGIONAL MEDICAL CENTER,

LLC.

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  GALESBURG HOSPITAL CORPORATION

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  GRANBURY HOSPITAL CORPORATION

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

GRANITE CITY ILLINOIS HOSPITAL

COMPANY, LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  GREENBRIER VMC, LLC  

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  HOSPITAL OF MORRISTOWN, INC.   By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer    

JACKSON, TENNESSEE HOSPITAL

COMPANY, LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer    
JOURDANTON HOSPITAL CORPORATION

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer     LAKE
WALES HOSPITAL CORPORATION

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer     LAREDO
TEXAS HOSPITAL COMPANY, L.P.   By:   Webb Hospital Corporation     Its:  
General Partner      

    By:  

/s/ James W. Doucette

 

    Name:   James W. Doucette     Title:   Vice President and Treasurer

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  LAS CRUCES MEDICAL CENTER, LLC     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  LEA REGIONAL HOSPITAL, LLC     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  LONGVIEW MEDICAL CENTER, L.P.     By:   Regional Hospital of Longview, LLC    
Its:   General Partner  

    By:  

/s/ James W. Doucette

 

      Name:   James W. Doucette         Title:   Vice President and Treasurer  

  MARTIN HOSPITAL CORPORATION     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer     MARY
BLACK HEALTH SYSTEM LLC  

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  MCKENZIE-WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES, LLC     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  MCNAIRY HOSPITAL CORPORATION     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  MCSA, L.L.C.     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  MOBERLY HOSPITAL COMPANY, LLC     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer    
NATIONAL HEALTHCARE OF LEESVILLE, INC.  

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

 

NATIONAL HEALTHCARE OF MT. VERNON,

INC.

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer    
NAVARRO HOSPITAL, L.P.   By:   Navarro Regional, LLC   Its:  General Partner

    By:  

/s/ James W. Doucette

 

    Name:   James W. Doucette     Title:   Vice President and Treasurer  
NORTHAMPTON HOSPITAL COMPANY, LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer    

NORTHWEST HOSPITAL, LLC

 

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  ORO VALLEY HOSPITAL, LLC     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  PAYSON HOSPITAL CORPORATION   By:  

/s /James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

PETERSBURG HOSPITAL COMPANY, LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  PHOENIXVILLE HOSPITAL COMPANY, LLC   By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer     PINEY
WOODS HEALTHCARE SYSTEM, L.P.   By:  Woodland Heights Medical Center, LLC  
Its:  General Partner

    By:  

/s/ James W. Doucette

 

    Name:   James W. Doucette     Title:   Vice President and Treasurer

  POTTSTOWN HOSPITAL COMPANY, LLC   By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  QHG OF ENTERPRISE, INC.     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

  QHG OF SOUTH CAROLINA, INC.     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer    

RUSTON LOUISIANA HOSPITAL COMPANY,

LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer     SAN
ANGELO HOSPITAL, L.P.     By:    San Angelo Community Medical Center, LLC  
Its:   General Partner

      By:  

/s/ James W. Doucette

 

      Name:   James W. Doucette       Title:   Vice President and Treasurer

  SAN MIGUEL HOSPITAL CORPORATION

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  SHELBYVILLE HOSPITAL CORPORATION   By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette   Title:   Vice President and Treasurer

  SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC   By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette   Title:   Vice President and Treasurer

  TOOELE HOSPITAL CORPORATION     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette   Title:   Vice President and Treasurer   VICTORIA
OF TEXAS, L.P.     By:  Detar Hospital, LLC   Its:  General Partner

    By:  

/s/ James W. Doucette

 

    Name:   James W. Doucette       Title:   Vice President and Treasurer  

  WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette   Title:   Vice President and Treasurer

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

  WESLEY HEALTH SYSTEM LLC     By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer     WEST
GROVE HOSPITAL COMPANY, LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer     WOMEN
& CHILDREN’S HOSPITAL, LLC

  By:  

/s/ James W. Doucette

 

  Name:   James W. Doucette     Title:   Vice President and Treasurer  

 

Signature Page to First Omnibus Amendment